DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the limitation “from the first ring to the housing, from the housing to the first ring, from the first ring to the housing, from the housing to the first ring” is unclear.  It is not clear because it appears that the fluid path is made up of the housing and the first ring.  It is not clear if the path itself is traveling between two separate pieces of structure or if the direction of the path (constructed by the first ring and housing) is changing and extending towards certain structure. If the path is constructed by the first ring and the housing, how the physical path can extend back and forth between or upon itself?  
	Regarding claim 6, the limitation “chord configuration” is not clear.  The specification defines “chord configuration” as off set with relation to an axis of the mount.  However, it is not clear what 
	Regarding claim 18, the limitation “automatically” is not clear.  It is not clear what is encompassed by “automatically”.  Is the process of forming the seal automated? Is the forming of the seal a by-product of another process (I.e. vulcanization)?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11, 13-14, and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Makibayashi et al. (US4936556).
Regarding claim 1, Makibayashi et al. discloses a core (1); a first elastomeric member (3); a second elastomeric member (4) connected to the first elastomeric member (connected at least through 1 when assembled); a third elastomeric member (5) connected to the core (1 at least through 11); a housing (at least one or all of 2, 9, and 13) including a first housing member (9) connected to the first elastomeric member (3) and a second housing member (2) connected to the second elastomeric member (4); a first ring (12); and a second ring (11, or a portion of 12, or the downturned portion of 9 axially abutting 5 and 12) connecting the first ring (12) with the third elastomeric member (at least via the second ring.  In an alternative interpretation of the prior art, ring 12 is composed of two rings joined together to form a radially outward channel (col. 4, lines 55-57).  Under this interpretation, the second ring has been interpreted as a portion of 12 and connects the first ring (other portion or half of 12) to the third elastomeric element (5) via the second ring. In a further alternative interpretation, the down turned portion of 9 has been interpreted as the second ring and at least connects (5) and (12) by axially abutting (5) between (9) and (12)  
Makibayashi et al. also discloses wherein the first elastomeric member (3), the second elastomeric member (4), the third elastomeric member (5), the first ring (12), and the second ring (11 or a portion of 12, or the downturned portion of 9 axially abutting 5 and 12) cooperate to provide a first fluid chamber (6) and a second fluid chamber (7); and a fluid path (8/12) connects the first fluid chamber to the second fluid chamber (fig 1).
Regarding claim 2 (as best understood), Makibayashi et al. discloses wherein the fluid path (8/12) extends from the first fluid chamber to the first ring, from the first ring to the housing, from the housing to the first ring, from the first ring to the housing, from the housing to the first ring, and from the first ring to the second fluid chamber (col. 4, line 63- col. 5, line 6).  The fluid path of Makibayashi et al. has been disclosed as an annular path with two extremities and two orifices into two chambers, it has therefore been interpreted that the annular shape and location of the path reads on the extension of the path claimed from the first fluid chamber to the second fluid chamber.
Regarding claim 3, Makibayashi et al. discloses wherein the first ring (12) includes at least a portion of a first fluid passage (8/12 at its first higher extremity), a second fluid passage (8/12/ middle portion), and a third fluid passage (8/12 at its second lower extremity). 
Regarding claim 4, Makibayashi et al. discloses wherein the first fluid passage of the first ring includes an axial port (cut out portion in upper face of 12, col.4, line 66-67) connected to the first fluid 
Regarding claim 5, Makibayashi et al. discloses wherein the second fluid passage of the first ring includes an axial port (cut out portion in lower face of 12, col.5, line 1) connected to the second fluid chamber (7) and a radial port (fig 2, 8/12 middle portion, radially extending channel) connected to a second fluid passage of the housing.
Regarding claim 6, Makibayashi et al. discloses wherein the third fluid passage of the first ring includes a chord configuration (at least wherein the lower face orifice 8 is offset from the upper face orifice 8).
Regarding claim 9, Makibayashi et al. discloses wherein the fluid path (8/12)extends from the first fluid chamber (6), along a perimeter of a first side of the first ring, through an internal fluid passage of the first ring, along a perimeter of a second side of the first ring, and to the second fluid chamber (7, col. 4, line 65-col. 5, line 6 and col. 5, lines 65-68).
Regarding claim 10, Makibayashi et al. discloses wherein an aperture (at least at 1) extends through the first housing member, the first ring, and the second housing member (at least axially at 1, figs 1 and 4).
Regarding claim 11, Makibayashi et al. discloses wherein the aperture is configured to receive a fastener (fig 4); and a portion of the fluid path (8/12) is disposed radially outward of the aperture (figs 1 and 4).
Regarding claim 13, Makibayashi et al. discloses wherein the first housing member, the second housing member, and the first ring include substantially the same shape (figs 3 and 4 at least wherein portions in fig 3 fit together in an assembled state shown in fig 4).
Regarding claim 14, Makibayashi et al. discloses a first elastomeric member (3), a second elastomeric member (4), a third elastomeric member (5), a housing (2/9/13), a first ring (12), a second 
Regarding claim 18, Makibayashi et al. discloses forming, automatically, a plurality of sealing members directly on the first ring (thin film, col. 4, lines 59-62).
Regarding claim 19, Makibayashi et al. discloses a first elastomeric member (3), a second elastomeric member (4), a third elastomeric member (5), a housing (2/9/13), a first ring (12), a second ring (11), and a core (1), the method comprising: connecting the mount to a first component (fig 4, 17/14); connecting the mount to a second component (gif 4, 17/14); damping relative movement between the first component and the second component (abstract); wherein damping relative movement includes fluid flowing in a flow path (8/12) between a first fluid chamber (6) and a second fluid chamber (7) of the mount; the first fluid chamber (6) is provided, at least in part, by the first elastomeric member, the housing, the first ring, the second ring, and the third elastomeric member (fig 1); the second fluid chamber (7) is provided, at least in part, by the second elastomeric member, the housing, the first ring, the second ring, and the third elastomeric member (fig 1); the flow path includes a first fluid passage that extends along an outer perimeter (at least circumferentially from a top view) of a first housing member (9) of the housing and an outer perimeter of a first side of the first ring (8/12); and, the flow path (8/12) includes a second fluid passage (lower half/portion of 8/12) that extends along 
Regarding claim 20, Makibayashi et al. discloses wherein the flow path includes an internal fluid passage of the first ring that extends at an oblique angle relative to an axial direction.

Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 102a1 as being Hatano et al. by (US-6981696).
Regarding claim 14, Hatano et al. discloses a first elastomeric member (16), a second elastomeric member (36), a third elastomeric member (46), a housing (10/18/14), a first ring (38), a second ring (52), and a core (12), the method comprising: forming the third elastomeric member around the core (fig 1); connecting the second ring (52) with the third elastomeric member (fig 1, 46); connecting the first ring (38) with the third elastomeric member (46) via the second ring (connected at least through 52); connecting the first elastomeric member (16) with a first housing member (18) of the housing; connecting the second elastomeric member (4) with a second housing member (2) of the housing; connecting the first housing member (18) with the second housing member (14, at least through 16 and/or 12); filling at least one of a first fluid chamber (64) and a second fluid chamber (44) of the hydraulic mount with a fluid (fig 1); and closing the mount to substantially prevent the fluid from exiting the mount (col. 8, lines 55-56, sealed).
Regarding claim 18, Hatano et al. discloses forming, automatically, a plurality of sealing members directly on the first ring (thin film, col. 4, lines 59-62).
Allowable Subject Matter
Claims 7, 8, 12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657